DETAILED ACTION
Response to Amendment
In view of the amendments to the claims, the rationale for the previous prior art rejections under U.S. Patent Application Publication Number 2014/0290809 (Hori) has been modified. These changes were necessitated by the amendments to the claims.
In view of the amendments to the claims, the prior art rejections under U.S. Patent Number 6,302,973 (Haszler) have been withdrawn.
In view of the amendment adding claims 18 and 19, new rejections are set forth below directed to these claims. These new rejections were necessitated by the amendment adding these claims. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0290809 (Hori). 
In regards to independent claim 1 and dependent claim 2, 4-6, and 16-19, Hori is directed to an aluminum alloy forged material for an automobile. (Abstract) Hori teaches an aluminum alloy forged material manufactured by a process comprising an extrusion step and a forging step. (¶26) The alloy comprises:

Claim 1
Hori
(¶27)
Silicon
0.6-1.4
0.7-1.5
Iron
0.01-0.15
0.5 or less
Copper
0.05-0.15
0.1-0.6
Manganese
0.4-1
0.25-1

0.4-1.2
0.6-1.2
Chromium
0.05-0.25
0.1-0.4
Zinc
≤0.2
0.05 or less
Titanium
≤0.1
0.01-0.1
Zirconium
≤0.05
0.01-0.2
Aluminum
Remainder
Remainder


The ranges for the respective components of the aluminum alloy set forth within Hori overlap the claimed ranges, including those set forth within dependent claims 4-6. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. 
The method for manufacturing the forged material for an automobile set forth within Hori includes, in the following order, casting an ingot of the composition set forth within Hori, a homogenizing heat treatment step of subjecting the ingot to homogenizing heat treatment at 450-560° C. for 3-12 hours, and to cooling to 300° C. or below at a rate of 0.5° C./min or more, a first heating step of subjecting the ingot having been subjected to the homogenizing heat treatment to heating at 450-540° C., a extrusion step of subjecting the ingot having been subjected to the first heating to extrusion at extrusion temperature of 450-540° C., extrusion ratio of 6-25, and extrusion rate of 1-15 m/minute, a second heating step of subjecting the extrusion product having been subjected to the extrusion to heating at 500-560° C. for 0.75 hour or more, a forging step of subjecting the work having been subjected to the heating to forging at 450-560° C. of the forging start temperature and 420° C. or above of the forging finish temperature to obtain a forged material of a predetermined shape with an maximum equivalent plastic strain of 3 or less, a solution heat treatment step of subjecting the forged material to solution heat treatment at 480-560° C. for 2-8 hours, a quenching step of subjecting the forged material having been subjected 
Hori discusses that the extrusion step is performed under a condition within the specified range to form a particular texture in the forged material resulting in a desirably high mechanical strength. (¶74) The extrusion step is therefore the most important process in the manufacturing method. (¶74) Therefore, Hori clearly recognizes the use of the extrusion step, including the extrusion ratio, to control the microstructure of the resulting product. 

Hori does not explicitly set forth that the number density of Mn containing dispersed particles is at least equal to 2.5 particles per µm2, however, the process of producing the product of Hori appears identical or substantially identical to that set forth within the instant application that it would be expected that the product of Hori would meet this claimed limitation. 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the Office can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product.  Whether the rejection is based on “inherency” under 35 USC 102, on “prima facie obviousness” under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the Office’s inability to manufacture products or to obtain and compare prior art products.  In re Best, Bolton and Shaw, 195 USPQ 430 (CCPA 1977).

This process appears to be identical or substantially identical to that set forth within the instant application. The Specification of the instant application sets forth that Mn containing particles, also called Mn containing dispersoids particles, are dispersed particles formed during homogenization. (Specification, Page 14, Lines 15-16) Mn containing dispersoid particles are 
Consequently, absent a showing to the contrary, it appears that the product in the prior art necessarily or inherently possesses the characteristics of the claimed product, including the number density and average diameter of Mn containing dispersed particles as set forth within the claims. 

As to claim 3, Hori does not explicitly set forth that the maximum fraction of texture components belonging to the <001> fiber is 20%. However, Hori sets forth a process that appears to be identical or substantially identical to that set forth within the instant application that results in this claimed feature. Hori explicitly teaches an extrusion ratio of 6-25, and extrusion rate of 1-15 m/minute. (¶12) Hori sets forth an explicit teaching wherein the extrusion ratio was 12. (¶99) 
This appears identical or substantially identical to that set forth within the instant application. The specification of the instant application sets forth that the faction of texture components belonging to the <001> fiber is the result of controlling the extrusion ratio to below 15. (Specification, Page 16, Lines 24-27) 
Therefore, it would be expected that the product of Hori would meet this particular claim limitation. 

Response to Arguments
Applicant's arguments filed 19 January 2022 have been fully considered but they are not persuasive. 
Applicant asserts there was new reason to derive the claimed composition. Applicant asserts that Hori sets forth broad range of elements, which broadly overlaps the claimed range and teach a range of Fe at max of 0.5% with no motivation to select the claimed amount of Fe. Applicant further points to examples set forth within the prior art that have compositions outside of the claimed ranges. Applicant asserts that claim 1 has been amended to included Cu in ranges smaller than Hori. 
This is not found to be persuasive.
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. (MPEP 2144.05,I) As set forth in the previous Office Action, above, and in Applicant’s own arguments, the composition of Hori overlaps the claimed ranges. Therefore, a prima facie case of obviousness has been established. 
Regarding the arguments directed to the examples set forth within Hori that include compositions that are outside of the claimed ranges, this does not negate the broader teaching of the prior art. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. (MPEP 2123,I) They are part of the literature of the art, relevant for all they contain. (MPEP 2123,I) A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. (MPEP 2123,I) Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. (MEP 2123,II) A known or obvious composition does not become patentable 
Finally, the amended claims overlap the ranges set forth in the prior art, even after the most recent amendment. Even though the range of copper has been amended, it still overlaps the range of Hori. Therefore, a case of prima facie of obviousness still exists. 

Applicant asserts the applied prior art fails to set forth the extrusion step with the claimed extrusion ratio and there is no reason to derive the claimed extrusion ratio. Applicant asserts that the references do not teach an extrusion ratio that is less than 15, rather Hori teaches an extrusion ratio of 6-25. Applicant asserts that Hori teaches a broader range of extrusion ratio than claimed. 
These arguments are not found to be persuasive. 
As discussed within Applicant’s arguments, Hori sets forth a range of the extrusion ratio being between 6 and 25. This includes values less than 15, namely values 6 and greater to less than 15. Therefore, Applicant is incorrect in the assertion that Hori fails to teach an extrusion ratio of less than 15. 
It would have been well within the ability of one of ordinary skill in the art to have simply selected an extrusion ratio from the explicitly taught range that falls within the range of Hori and also falls within the claimed range. The ranges clearly overlap. Therefore, a prima facie case of obviousness has been established. 

Applicant argues that the references do not teach or suggest the number density of manganese containing dispersed particles. Applicant argues that the properties necessarily flows 
This argument is not found to be persuasive. 
In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. (MPEP 2144.05) 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. (MPEP 2112) The inherent teaching of a prior art reference, a question of fact, arises in both the context of anticipation and obviousness. (MPEP 2112)
The fact that a certain result or characteristic may occur or be present is not sufficient to establish the inherency of that result or characteristic. In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessary flows from the teachings of the applied prior art. (MPEP 2112,IV) The PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. (MPEP 2112,V) Whether based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden is the same. (MPEP 2112,V)
Where the claimed and prior art products are identical or substantially identical in structure or composition or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (MPEP 2112.01) 
In the present situation, the examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic 
The Examiner has provided an analysis based on the teachings found within the specification. The process of Hori appears to set forth parameters that include values that are identical or substantially identical to those claimed and those set forth within the specification of the instant application. Hori also sets forth compositional ranges that overlap the claimed ranges, including the amount of iron within the composition. Accordingly, the Examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. 

Applicant asserts that the product of the invention provides unexpected results. Applicant points to the data in Tables 2 and 5 for the criticality of the claimed ranges. In particular, the Applicant asserts an effect or extrusion ratio on the number density of manganese containing dispersed particles. 
This argument is not found to be persuasive. 
Applicants can rebut a prima facie case of obviousness by showing a criticality of the range. (MPEP 2144.05,III,A) In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. (MPEP 2144.05,III,A) Whether the unexpected results are the result of unexpectedly improved results or a property not taught in the prior art, the objective evidence of 
Applicant has failed to set forth evidence showing that the particular ranges are critical and has therefore failed to rebut the showing of prima facie obviousness. 
First, it is noted that the instant application sets forth embodiments for achieving the claimed properties that fall outside of the claimed scope. For example, the instant application sets forth an embodiment in which 0.40 to 0.55% of copper is present within the composition, which is far in excess to the claimed range of 0.05 to 0.15%. (See Specification, Page 19, Lines 15-26)
Second, the data is insufficient to establish unexpected results. Applicant has submitted one example that falls within the claimed range and two that fall outside of the claimed range. This is not a sufficient number of tests to show the criticality of the claimed range. 
Third, Hori explicitly sets forth that the extrusion ratio impacts the texture of the product and impacts the properties of the product, including texture, the mechanical strength, and the elongation of the product. (See ¶9) This demonstrates that one of ordinary skill in the art would have expected the extrusion ratio to have impacted the properties of the product, including those set forth by Applicant. This demonstrates a lack of unexpected results since such properties would appear to be expected. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636. The examiner can normally be reached 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784